Citation Nr: 1012605	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  02-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the right hand.

4.  Entitlement to an initial disability rating in excess of 
10 percent for acromioclavicular joint separation of the 
left shoulder.

5.  Entitlement to an initial compensable rating for 
ureterolithiasis for the period prior to March 14, 2001, and 
to a rating in excess of 10 percent for the period since 
March 14, 2001.

6.  Entitlement to an initial compensable disability rating 
for a scar, status-post appendectomy.

7.  Entitlement to an initial compensable disability rating 
for plantar fasciitis and heel spur of the right foot.

8.  Entitlement to an initial compensable rating for a left 
elbow disability.

9.  Entitlement to an initial compensable disability rating 
for a left knee scar.

10.  Entitlement to an initial compensable disability rating 
for laxity of the right temporomandibular joint.

11.  Entitlement to an initial compensable disability rating 
for a right ankle sprain.

12.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The veteran's active duty service included the period from 
May 1977 to July 1998.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

During the course of the appeal, in an October 2008 rating 
decision, the Veteran's disability evaluation for 
ureterolithiasis was subsequently increased to 10 percent, 
effective March 14, 2001.  The Veteran has continued his 
appeal for a higher disability rating.  See AB v. Brown, 6 
Vet. App. 35 (1993).

This claim was previously before the Board in February 2007, 
wherein the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case was returned to the Board for appellate consideration.   

Unfortunately, however, still further due process 
consideration is required before the Board can adjudicate 
the Veteran's pending claims of entitlement to increased 
disability ratings for his carpal tunnel syndrome of the 
right hand, acromioclavicular joint separation of the left 
shoulder, appendectomy scar, left elbow disability, left 
knee scar, laxity of the temporomandibular joint, and right 
ankle sprain.  Regrettably, these claims are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
degenerative disc disease of the cervical spine is 
manifested by complaints of pain with some limitation of 
motion, with no demonstration by competent clinical evidence 
of neurological impairment.

2.  Throughout the rating period on appeal, the Veteran's 
low back disability with degenerative disc disease of the 
thoracolumbar spine is manifested by subjective complaints 
of pain on motion, but without demonstration by competent 
clinical evidence of limitation of motion or neurological 
impairment.

3.  Throughout the rating period on appeal, the Veteran's 
ureterolithiasis is productive of occasional attacks of 
colic, without infection or catheter drainage.  

4.  Throughout the rating period on appeal, the Veteran's 
plantar fasciitis and heel spur of the right foot is 
manifested by no more than mild symptomatology.

5.  Hypertension was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5235 - 5243; 
4.124a, Diagnostic Codes 8520, 8620 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243; 4.124a, Diagnostic Codes 8520, 
8620 (2009).
 
3.  The criteria for a 10 percent evaluation for 
uretolithiasis for the period prior to March 14, 2001 have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7509-7510 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for ureterolithiasis for the period since March 14, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7509-7510 (2009).

5.  The criteria for an initial compensable disability 
evaluation for plantar fasciitis and heel spur of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2009).

6.  Hypertension was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

VA issued VCAA notice letters, dated in February 2006 and 
March 2007 from the agency of original jurisdiction (AOJ) to 
the appellant.  The letters explained the evidence necessary 
to substantiate the Veteran's claims for increased 
disability evaluations and entitlement to service 
connection, as well as the legal criteria for entitlement to 
such benefits.  The letters also informed him of his and 
VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date 
upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims held, in 
part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was prior to the issuance of an 
initial, appropriate VCAA notice.  However, the notice 
elements required by the VCAA and Dingess/Hartman were 
provided to the appellant after the initial adjudication and 
the appellant's claims were readjudicated thereafter.  As 
such, the appellant has not been prejudiced and there was no 
defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims files contain 
the Veteran's service treatment records and reports of VA 
and private post-service treatment and examination.  
Additionally, the claims files contain the Veteran's own 
statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is 
essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may 
be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  This, in turn, will compensate the veteran for 
times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2009).  See also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).




Analysis

Cervical Spine

The Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
during the pendency of this appeal.  Service connection has 
been established for degenerative disc disease of the 
cervical spine, effective from August 1, 1998.   The first 
amendment to the rating criteria for spinal disabilities 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine 
and became effective September 26, 2003.  68 Fed. Reg. 
41,454 (Aug. 27, 2003).  The Board will now analyze the 
Veteran's claim with respect to the pertinent laws for all 
of the above periods.  38 C.F.R. § 3.400 (2009). 

The Board notes that, where the amended regulations 
expressly provide for an effective date, and do not allow 
for retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  As such, while only the old criteria 
are for consideration in evaluating the disabilities at 
issue for the rating period on appeal prior to September 26, 
2003, both the old and new rating criteria are for 
consideration in evaluating the disabilities at issue for 
the rating period on appeal from September 26, 2003, with 
application of the criteria which affords the highest 
rating.  

Diagnostic Code 5287, pertaining to ankylosis, provides a 30 
percent disability evaluation for favorable ankylosis of the 
cervical spine.  The evidence establishes that the Veteran 
has been diagnosed with degenerative joint disease and 
degenerative disc disease.  However, the Veteran retained 
range of motion and there is no evidence that she has a 
fixed deformity of the cervical spine.  As such, the Board 
does not believe that an evaluation in excess of 10 percent 
under Diagnostic Code 5287 is warranted.  

Diagnostic Code 5290, concerning limitation of cervical 
spine motion, provides for a rating of 20 percent evaluation 
is assigned where there is moderate limitation of motion; a 
30 percent disability rating requires severe limitation of 
motion of the cervical spine.  The Veteran's limitation of 
the cervical spine cannot be characterized as moderate; 
according to his January 2005 VA examination report he had 
full flexion and extension, with lateral bending restricted 
by 10 degrees left and 5 degrees right; rotation was 
restricted by 10 degrees bilaterally.  As such, a higher 
rating is also not possible under that Code section.  

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the Veteran has no demonstrable deformity of a vertebral 
body requiring a neck brace.  

As in effect prior to September 26, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 20 percent disability 
evaluation is assigned for incapacitating episode having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months.  A 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 2 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the version of 
Diagnostic Code 5293 in effect prior to September 26, 2003 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under Diagnostic Code 5293, as in effect prior to September 
26, 2003, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected cervical spine 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.  "Chronic orthopedic and 
neurologic manifestations" were defined as "orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's degenerative disc disease of 
the cervical spine.  As noted above, one relevant Diagnostic 
Code for consideration in this regard is Diagnostic Code 
5290, concerning limitation of motion of the cervical spine.  

Regarding range of cervical spine motion, upon VA 
examination in January 2005, the Veteran had full flexion 
and extension; January 2008 treatment records also show full 
range of motion, with pain on left lateral rotation.  At his 
most recent June 2009 VA examination, he had forward flexion 
to 50 degrees, extension was full, and lateral rotation was 
to 30 degrees right and 15 degrees left.  Rotation was to 80 
degrees right and 60 degrees left.  There was no increase in 
limitation of motion with repetitive range of motion due to 
pain, fatigue, lack of endurance, incoordination or 
weakness.  These range of motion findings detailed do not 
signify functional impairment.  However, in evaluating the 
degree of disability under Diagnostic Code 5290, the Board 
must also consider additional functional limitation due to 
factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Nonetheless, there 
was no evidence of tenderness, incoordination, weakness, or 
fatigability.  As such, the Veteran's current 20 percent 
disability evaluation under Diagnostic Code 5290 effectively 
contemplates the Veteran's overall disability picture, even 
considering DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain, the orthopedic 
manifestations of the Veteran's cervical spine disability 
warrant a 20 percent evaluation under Diagnostic Code 5290.  
Indeed, as the medical evidence does not demonstrate 
functional impairment comparable to ankylosis, even with 
consideration of additional functional impairment due to 
pain, Diagnostic Code 5287 is not for application.  
Moreover, although a January 2008 MRI showed mild diffuse 
disc bulge and spondylosis, there were no demonstrable 
deformities of a vertebral body requiring a neck brace.  
Hence, the orthopedic manifestations of the disability at 
issue warrant a 20 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected degenerative disc disease of cervical spine.  In 
the present case, there has been no demonstration of 
neurologic manifestations related to the upper extremities 
on VA examinations in January 2005 or June 2009; sensation 
was intact and deep tendon reflexes of the upper extremities 
were normal.  The Veteran underwent a VA neurological 
examination in March 2006, which found that the Veteran had 
radicular symptoms and headaches related to his degenerative 
disc disease of the cervical spine; however, the Veteran is 
separately evaluated for carpal tunnel syndrome, a left 
shoulder disability and headaches.  See 38 C.F.R. § 4.14, 
VA's anti-pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."). Therefore, the Veteran is not entitled 
to a separate 10 percent rating under Diagnostic Codes 8510, 
8511, 8512, or 8513 for neurologic manifestations of the 
cervical spine disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the degenerative changes of the cervical 
spine.  As discussed above, there is no basis for a 
disability evaluation in excess of 20 percent, nor is there 
a basis for a separate evaluation for neurological deficits.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2009).  Under these 
relevant provisions, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 for vertebral fracture; 
Diagnostic Code 5237 for cervical strain; Diagnostic Code 
5242 for degenerative arthritis of the spine; and Diagnostic 
Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc 
syndrome based on incapacitating episodes remain the same as 
those effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  The January 2005 VA examination report 
indicates that the Veteran had full range of motion on 
flexion and extension.  Moreover, at the June 2009 VA 
examination, he had forward flexion to 50 degrees, full 
extension, 30 degrees of lateral bending to the right and 15 
degrees to the left, and at least 60 degrees of lateral 
rotation, bilaterally.  Indeed, a finding of forward flexion 
of the cervical spine to 15 degrees or less, or ankylosis of 
the cervical spine is required in order for the Veteran to 
qualify for the next-higher 30 percent evaluation.  Thus, 
applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 20 percent 
evaluation for his service-connected cervical spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, effective from September 26, 2003.

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to, or from, September 26, 2003.  The 
law most favorable to the Veteran is for application when 
there has been a change in the law during the pendency of 
the appeal.  (However, there can be no application of the 
revised law for the period prior to the effective date.)  
The Veteran's January 2005 and June 2009 VA examination 
reports reflect that the Veteran had at least 50 degrees of 
forward flexion and full extension.  There was no finding of 
favorable or unfavorable ankylosis of the entire cervical 
spine, and the Board finds that the Veteran's limitation of 
motion of the cervical spine, even with consideration of 
pain, is not equivalent to ankylosis.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range 
of motion, the veteran's VA medical records indicated the 
Veteran had pain upon range of motion testing, but that 
there was no evidence of incoordination, weakness, or 
fatigability.  The Veteran has full muscle strength and 
normal reflexes at his VA examinations.

The Board finds that the Veteran's subjective complaints 
have been contemplated in the current rating assignment, as 
discussed above.  The overall evidence does not reveal a 
disability picture most nearly approximating a higher 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the Veteran remains entitled to no more than a 20 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative disc disease of the cervical 
spine, for the period from September 26, 2003.  

The provisions of Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine are unchanged.  The Board 
notes that there is no evidence of record for the relevant 
time period which demonstrates that the Veteran experiences 
any neurologic symptomatology.  The objective medical 
evidence demonstrates that the Veteran's neurologic 
evaluations are repeatedly negative, except for those 
symptoms attributable to other service-connected 
disabilities, as previously discussed.  As such, the 
findings do not allow for a separate evaluation for 
neurologic manifestations of the Veteran's degenerative disc 
disease of the cervical spine.  Thus, he is not entitled to 
a separate, compensable rating under Diagnostic Code 8510-
8513 for the neurologic manifestations of the disability at 
issue.

Finally, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Low Back Disability

The Board again observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
during the pendency of this appeal.  Service connection has 
been established for a low back disability, effective from 
August 1, 1998.   The first amendment to the rating criteria 
for spinal disabilities affected Diagnostic Code 5293 and 
went into effect on September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 41,454 (Aug. 27, 2003).  The Board will 
now analyze the Veteran's claim with respect to the 
pertinent laws for all of the above periods.  38 C.F.R. 
§ 3.400 (2009). 

The Board notes that, where the amended regulations 
expressly provide for an effective date, and do not allow 
for retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  As such, while only the old criteria 
are for consideration in evaluating the disabilities at 
issue for the rating period on appeal prior to September 26, 
2003, both the old and new rating criteria are for 
consideration in evaluating the disabilities at issue for 
the rating period on appeal from September 26, 2003, with 
application of the criteria which affords the highest 
rating.  

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating is assigned 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  The record contains a January 2005 VA examination 
report, as well as VA medical records, which indicate that 
the Veteran complained of low back pain, but there was no 
evidence of scoliosis, spasm, or muscle atrophy at the 
examination.  Range of motion at the January 2005 VA 
examination was limited by muscular pain, with flexion to 45 
degrees, 10 degrees extension, and 15-20 degrees of lateral 
bending.  Neurological evaluation was normal at his January 
2005 examination and an MRI performed prior to this 
evaluation showed degenerative changes, without herniation.  
On review of VA clinical reports of record dated prior to 
September 26, 2003, the Veteran reported a history of back 
pain.   

Next, the Board has considered whether an increased rating 
is justified under the provisions of Diagnostic Code is 
5292, for limitation of motion of the lumbar spine.  That 
Code section provides a 20 percent evaluation is for 
application where the evidence demonstrates moderate 
limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of motion of the lumbar spine consistent 
with a 40 percent evaluation under Diagnostic Code 5292.  As 
noted above, prior to September 26, 2003, the record 
reflects that the Veteran had forward flexion to 45 degrees 
on VA examination in January 2005, and extension and lateral 
bending were not severely limited; moreover, motor 
functioning was normal and straight leg raising was 
negative.  As such, the Board finds that the 20 percent 
disability evaluation effectively contemplates the Veteran's 
overall disability picture under Diagnostic Code 5292, based 
on limitation of motion of the lumbar spine, prior to 
September 26, 2003, and that a higher, 40 percent disability 
evaluation under Diagnostic Code 5292 is not warranted.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the Veteran's 
low back disability.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the complaints of lumbosacral pain noted in the 
examination reports, as discussed above.  However, with 
consideration of the ranges of motion demonstrated on VA 
examination, normal reflexes, and normal sensation, the 
Board finds that the evidence does not indicate severe 
impairment with recurring attacks and intermittent relief to 
warrant the next-higher 40 percent rating under Diagnostic 
Code 5293.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 
2003, Diagnostic Code 5293 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 20 percent 
disability evaluation is assigned for incapacitating episode 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the last 12 months.  Finally, a 60 percent disability rating 
is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations 
for chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all of 
his other disabilities, results in a higher combined 
disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back disability.  As 
discussed above, a relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  The 
Board again notes that the Veteran's VA treatment records 
did not provide specific information as to range of motion 
in degrees, but the January 2005 VA examination indicates 
that the Veteran had flexion from 0 to 45 degrees, extension 
from 0 to 10 degrees, lateral flexion from 0 to 15-20 
degrees, with pain.  Likewise, the more recent June 2009 VA 
examination report stated that the Veteran had flexion from 
0 to 50 degrees, extension from 0 to 20 degrees, lateral 
flexion from 0 to 30 degrees bilaterally, and rotation from 
0 to 30 degrees bilaterally.  The VA examination reports 
also indicate that upon evaluation, muscle strength was full 
and the neurological examination was normal.  

Based on the above, there is no clinical evidence of record 
demonstrating that the Veteran's limitation of motion of the 
lumbar spine can be characterized as severe. For the 
foregoing reasons, then, the objective evidence warrants a 
finding of no more than moderate limitation of motion, in 
accordance with a 20 percent disability rating under 
Diagnostic Code 5292.  Moreover, in view of the clinical 
findings noted in his VA treatment records, the criteria for 
a 40 percent rating under Diagnostic Code 5295 have not been 
met.  The consideration of pain is appropriate and conforms 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 
percent rating for orthopedic manifestations of the 
Veteran's low back disability remains for application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected low back pain with retrolisthesis at L5-S1.  In 
the present case, there has been no demonstration of 
neurologic manifestations related to the lower extremities 
prior to September 26, 2003.  Thus, the Veteran is not 
entitled to a separate rating under Diagnostic Codes 8520, 
8521, 8524, 8525 or 8526 for neurologic manifestations of 
the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's 
low back disability.  As discussed above, there is a basis 
for a disability evaluation of 20 percent, but no higher, 
and there is no basis for a separate evaluation for 
neurological deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

Based on the foregoing, the Veteran is not entitled to a 
rating in excess of 20 percent for the Veteran's low back 
disability, prior to September 26, 2003.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2009)).  Under these 
relevant provisions, lumbosacral strain warrants a 20 
percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc 
syndrome based on incapacitating episodes remain the same as 
those effective September 23, 2002, as discussed previously.  
For the period from September 26, 2003, the preponderance of 
the competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral 
disc syndrome because the Veteran has not experienced any 
incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest 
by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 
2003, for Diagnostic Codes 5237 and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the Veteran to qualify for the next-higher 40 percent 
evaluation.  Upon examination in June 2009, the Veteran had 
range of motion of the lumbar spine to 50 degrees forward 
flexion, extension to 20 degrees, lateral bending to 30 
degrees, and rotation to 30 degrees.  Applying the facts to 
the criteria set forth above, the Veteran is entitled to a 
20 percent evaluation for his service-connected low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.

The law most favorable to the Veteran is for application 
when there has been a change in the law during the pendency 
of the appeal.  (However, there can be no application of the 
revised law for the period prior to the effective date.)  
While the Veteran's VA treatment records do not indicate 
whether he had any limitation of motion, the Veteran's 
recent June 2009 VA examination report states that the 
Veteran had at worst 50 degrees of forward flexion, 20 
degrees of extension, and 30 degrees of lateral flexion and 
rotation.  Similarly, there was no evidence of spasm or 
atrophy at the June 2009 VA examination.  There was also no 
finding of favorable or unfavorable ankylosis of the entire 
thoracolumbar spine at either the private evaluation or his 
VA examination.  The Board does not find that this 
contemplates severe limitation of motion of the lumbar spine 
even with consideration of pain, under Diagnostic Code 5292, 
as in effect prior to September 26, 2003.  Moreover, for the 
period from September 26, 2003, there was no demonstration 
of the criteria to warrant a 40 percent rating under 
Diagnostic Code 5293 or 5295.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range 
of motion, the Veteran's VA medical records indicated the 
Veteran had pain upon range of motion testing, but that 
there was no evidence of incoordination, fatigability or 
weakness.  

The Board finds that the Veteran's subjective complaints 
have been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation, even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no objective evidence of record for the relevant 
time period which demonstrates that the Veteran experiences 
compensable neurologic symptomatology.  As discussed 
previously, the medical evidence demonstrates that the 
Veteran's neurologic evaluations are repeatedly negative, 
and do not allow for a compensable rating for neurologic 
manifestations of the Veteran's service-connected low back 
disability.  At his October 2008 VA examination, the Veteran 
had intact sensation, full strength, normal reflexes, and 
muscle tone was normal.  Thus, he is not entitled to a 
separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the currently assigned 20 
percent evaluation, throughout the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Ureterolithiasis

The Veteran's rating for ureterolithiasis was initially 
evaluated as noncompensable pursuant to 38 C.F.R. §  4.115b, 
Diagnostic Code 7510.  As previously discussed, effective 
March 14, 2001, a 10 percent disability evaluation was 
assigned.  This code, for ureterolithiasis calls for 
symptoms to be rated as hydronephrosis except for recurrent 
stone formation requiring diet therapy, drug therapy, and/or 
invasive or non-invasive procedures more than twice a year, 
which warrants a 30 percent disability evaluation.  
Hydronephrosis is rated as 10 percent disabling where there 
is only an occasional attack of colic, without infection and 
without requiring catheter drainage.  A 20 percent 
disability rating is warranted for frequent attacks of colic 
requiring catheter drainage.  And 30 percent disability 
rating is assigned where there are frequent attacks of colic 
with infection and impaired kidney function.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the 
Veteran's overall disability picture, throughout the entire 
rating period on appeal, from August 1, 1998, the date of 
the Veteran's claim for service connection, is consistent 
with the currently assigned 10 percent rating, and that a 
higher evaluation is not warranted.  The Board acknowledges 
that the Veteran has consistently reported throughout the 
years that he occasionally passes stones, without surgical 
intervention, but with a hospitalization in 2006, but that 
he does not experience urinary frequency or hesitancy.  
Moreover, at his June 2003 and July 2008 VA examinations, 
the Veteran denied experiencing recurrent urinary tract 
infections or obstructed voiding requiring the use of a 
catheter.  Consequently, there is no objective clinical 
indication he has the type and extent of symptoms required 
for a rating higher than 10 percent.

The Board has also considered whether the case warrants 
referral for consideration of entitlement to a higher rating 
on an extra-schedular basis.  However, the Board finds that 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
the Veteran that his ureterolithiasis has caused marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or 
necessitated "frequent" periods of hospitalization.  
So there is no basis for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Plantar Fasciitis and Heel Spur of the Right Foot

The Veteran's plantar fasciitis and heel spur of the right 
foot is currently rated as noncompensable, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  See 38 C.F.R. 
§ 4.20.  A noncompensable disability rating is available for 
mild symptoms, relieved by a built-up shoe or arch support.  
A 10 percent rating under this code, regardless of whether 
the condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral flat foot or a 30 percent rating for bilateral 
flat foot requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or 
appliances.  Id.

In considering the rating criteria in relation to the 
medical evidence, the Board finds that the Veteran's 
disability picture is most consistent with the currently 
assigned noncompensable disability evaluation, and that a 
higher, compensable rating is not warranted.  The objective 
clinical evidence of record does not show that he has 
moderate symptoms, marked deformity, accentuated pain on 
manipulation and use, swelling, or callosities.  At his most 
recent, July 2008 VA examination, the Veteran did not have 
painful motion, swelling, tenderness, weakness, or abnormal 
weightbearing.  His gait was normal.  His prior, March 2006 
VA examination report indicated that the Veteran's plantar 
fasciitis and right heel spur caused some complaints of 
pain, but that his symptoms are treated with orthotics and 
that he has no more than mild functional impairment during 
flare-ups.  Likewise, the July 2008 VA examination report 
distinguished between the Veteran's cold injury residuals of 
the right foot and the symptoms attributed to his plantar 
fasciitis and heel spur of the right foot.  See 38 C.F.R. 
§ 4.14, VA's anti-pyramiding provision (the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.").  Therefore, his 
symptomatology specifically attributable to the plantar 
fasciitis and heel spur of the right foot most closely fits 
within the criteria for the currently assigned 
noncompensable disability evaluation.

In concluding that the Veteran is not entitled to a 
compensable disability evaluation for plantar fasciitis and 
heel spur of the right foot, the Board has also considered 
whether he is entitled to a higher disability evaluation on 
the basis of functional loss due to pain pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  His foot disability is 
symptomatic, and he reports experiencing pain.  
Nevertheless, the current noncompensable disability rating 
contemplates mild symptoms and thus, there is no objective 
clinical indication that he has other symptoms, aside from 
this, which result in any additional functional limitation 
to a degree that would support a compensable disability 
rating.  

Finally, the Board has considered whether the Veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the Veteran 
that his plantar fasciitis and heel spur of the right foot, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration regarding the pes planus.  See, e.g., Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claim 
of entitlement to service connection for hypertension.  
38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
Veteran's hypertension was incurred during or as a result of 
his military service.  Although hypertension is a condition 
entitled to presumptive service connection, but the 
Veteran's hypertension was not diagnosed within one year of 
his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.   
Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  In fact, the medical 
evidence of record indicates that the Veteran has never been 
diagnosed with hypertension and the Veteran reported at his 
July 2008 VA examination that he had not been treated for or 
diagnosed with hypertension.  Moreover, the July 2008 VA 
examination report indicates that the Veteran's blood 
pressure readings confirm that the Veteran does not meet the 
criteria for such a diagnosis.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Although the Board finds that the Veteran is competent to 
assert that he has experienced symptoms of hypertension 
since service, little probative weight can be assigned to 
his statements, as the Board deems such statements to be 
less than credible.  In this regard, while the Board again 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, including following 
service, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

Therefore, the only evidence portending that the Veteran's 
claimed hypertension is  in any way related to his service 
in the military comes from him personally.  As a layperson, 
the Veteran simply does not have the necessary medical 
training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, when 
deemed less than credible, as discussed above, have no 
probative value without medical evidence substantiating 
them.  There is a  preponderance of the evidence is against 
his claim, meaning the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

An initial evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine is denied.

An initial evaluation in excess of 20 percent for a low back 
disability is denied.

A 10 percent disability rating is granted for 
ureterolithiasis, for the period prior to March 14, 2001 , 
subject to the laws and regulations governing the payment of 
VA compensation.

A disability rating in excess of 10 percent for 
ureterolithiasis for the period from March 14, 2001, is 
denied.  

An initial compensable disability rating for plantar 
fasciitis and heel spur of the right foot is denied.

Entitlement to service connection for hypertension is 
denied.


REMAND

The Board notes that the Veteran and his representative, in 
his February 2010 Informal Hearing Presentation and 
additional written statements, assert that the Veteran's 
service-connected carpal tunnel syndrome of the right hand, 
acromioclavicular joint separation of the left shoulder, 
appendectomy scar, left elbow disability, left knee scar, 
laxity of the right temporomandibular joint, and right ankle 
sprain are worse than currently evaluated.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  In this regard, it is 
noted that the Court in Green stated that the fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board acknowledges that the Veteran was most 
recently afforded VA examinations in October 2007.  Copies 
of the examination and assessment reports are associated 
with his claims file.  Nevertheless, the Veteran and his 
representative indicate that these disabilities continue to 
require treatment and have worsened since the previous 
evaluations.  As such, in order to effectively evaluate the 
Veteran's service-connected carpal tunnel syndrome of the 
right hand, acromioclavicular joint separation of the left 
shoulder, appendectomy scar, left elbow disability, left 
knee scar, laxity of the right temporomandibular joint, and 
right ankle sprain, more recent objective characterizations 
of each condition and its associated symptomatology 
are required.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  

Therefore, additional clinical assessments and medical 
opinions are needed to adequately address the Veteran's 
claims.  As a result, additional VA examinations would be 
useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected carpal tunnel syndrome of 
the right hand.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
files must be made available to the 
examiner for review in connection with the 
examination.  The examiner should be 
provided a copy of this remand, and he or 
she is asked to indicate that he or she has 
reviewed the claims folders.  

The examiner must identify the specific 
manifestations of his carpal tunnel 
syndrome of the right hand.  The examiner 
also should comment on the Veteran's 
current level of occupational impairment 
and functioning due to his carpal tunnel 
syndrome of the right hand.

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

2.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected acromioclavicular joint 
separation of the left shoulder; the 
current severity and all manifestations of 
his service-connected left elbow 
disability; and the current severity and 
all manifestations of his service-connected 
right ankle strain.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
files must be made available to the 
examiner for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folders.  

The examiner must identify the specific 
manifestations of the acromioclavicular 
joint separation of the left shoulder, the 
left elbow disability, and the right ankle 
strain.  The examiner also should comment 
on the Veteran's current level of 
occupational impairment and functioning due 
to his acromioclavicular joint separation 
of the left shoulder, left elbow disability 
and right ankle strain.

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected appendectomy scar and 
left knee scar.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
files must be made available to the 
examiner for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folders.  

The examiner must identify the specific 
manifestations of his appendectomy scar and 
left knee scar.  The examiner also should 
comment on the Veteran's current level of 
occupational impairment and functioning due 
to his appendectomy scar and left knee 
scar.

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

4.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected laxity of the 
temporomandibular joint.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
files must be made available to the 
examiner for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folders.  

The examiner must identify the specific 
manifestations of his laxity of the 
temporomandibular joint.  The examiner also 
should comment on the Veteran's current 
level of occupational impairment and 
functioning due to his laxity of the 
temporomandibular joint.

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

5.  Then, the RO should readjudicate the 
claims remaining on appeal, with application 
of all appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claim on appeal remains 
denied, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


